Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED OFFICE ACTION 
This action is responsive to the communication received November 7th, 2019.  Claims 2-8, 11-12, 14-15, 17-18, 21-24, 28, 30-33, 39-51 have been canceled.  Claims 55-56 gave been newly added. Claims 9-10, 13, 16, 19-20, 27, 34, 38, 53-54 have been amended.  Claims 1, 9-10, 13, 16, 19-20, 25-27, 29, 34, 38, 52-56 have been entered and are presented for examination.
Application 16/497,212 is a 371 of PCT/CN2018/080344 (03/23/2018) and claims benefit of Chinese Application 201710184664.1 (03/24/2017).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 53 and 55 are rejected under 35 U.S.C. 101 because the claims are directed to non-statutory subject matter.  Claim 53 and 55 recite “A storage medium” which is defined as “may be a non-transitory storage medium” (pages 38 and 40).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1, 9-10, 13, 16, 19-20, 25-26, 29, 34, 38, 52-56 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nagaraja et al. (US 2018/0234960).
Regarding claims 1, 25, 52-56, Nagaraja et al. discloses a beam recovery processing method (see Figure 4 [beam recovery processing method]), comprising: determining, by a transmitting end, a configuration information set for instructing a receiving end to perform a beam recovery (see Figure 4 and paragraphs 0086-0088 [identify communication parameter; configuration for beam recovery sent]); wherein the configuration information set comprises at least one of: a first configuration information set, used for instructing the receiving end to perform beam quality monitoring according to the first configuration information set (paragraph 0088 [base station 105-b may identify one or more reference signals associated with a set of downlink beams and may identify a mapping between uplink beam recovery resources and the set of downlink beams based on the reference signals; UE 115-c may perform measurements of a set of reference signals. The set of reference signals may be associated with the one or more active beams established]); a second configuration information set, used for instructing the receiving end to perform a beam selection according to the second configuration information set; a third configuration information set, used for instructing the receiving end to report beam recovery information to the transmitting end according to the third configuration information set, wherein the beam recovery information comprises beam indication information and/or receiving end indication information; or a fourth configuration information set, used for instructing the receiving end to determine the beam selection and/or whether to report the beam recovery information according to the fourth configuration information set; and transmitting, by the transmitting end, the configuration information set to the receiving end (see Figure 4 [configuration sent]).

(paragraph 0088 [base station 105-b may identify one or more reference signals associated with a set of downlink beams]), or the second configuration information set comprises: configuration information of a second reference pilot resource set used for the beam selection; wherein a type of a reference pilot resource comprises at least one of: a channel state information reference signal (CSI-RS); a physical downlink control channel (PDCCH) demodulation reference signal (DMRS); or a synchronization signal (paragraph 0090 [the set of reference signals includes a synchronization signal, a MRS, a CSI-RS, or a combination thereof.]).
	Regarding claim 10, Nagaraja et al. does not explicitly disclose wherein the second configuration information set comprises: configuration information of a second reference pilot resource set used for the beam selection; wherein the determining, by the transmitting end, the configuration information set for instructing the receiving end to perform the beam recovery comprises: configuring, by the transmitting end, at least one of the following information for the receiving end separately for different radio resource control (RRC) state sets: the first reference pilot resource set and/or a subset of the first reference pilot resource set; or the second reference pilot resource set and/or a subset of the second reference pilot resource set; or wherein determining, by the transmitting end, the configuration information set for instructing the receiving end to perform the beam recovery comprises: configuring, by the transmitting end, a plurality of beam recovery modes, and configuring at least one of the following information separately for different beam recovery modes: the first reference pilot resource set and/or a subset of the first reference pilot resource set, or the second reference pilot resource set and/or a subset of the second reference pilot resource set; or wherein determining, by the transmitting end, the configuration information set for instructing the receiving end to perform the beam recovery comprises: configuring, by the transmitting end, a plurality of control channels, and configuring at least 
	However, according to Claim 1, the second configuration set is optional and not selected in this Office Action.
	Regarding claim 13, Nagaraja et al. does not explicitly disclose wherein the fourth configuration information set comprises: configuration information of a first set of preset conditions used for determining the beam selection and/or determining whether to report the beam recovery information, wherein a preset condition in the first set of preset conditions is used by the receiving end to perform the beam quality monitoring, wherein the preset condition in the first set of preset conditions comprises a quality threshold and/or a time window, wherein within the time window, the receiving end performs beam monitoring and determines whether a beam quality is lower than the quality threshold.
However, according to Claim 1, the fourth configuration set is optional and not selected in this Office Action.
Regarding claim 16, Nagaraja et al. does not explicitly disclose wherein the fourth configuration information set comprises: configuration information of a second set of preset conditions for determining the beam selection, wherein a preset condition in the second set of preset conditions is used by the receiving end to perform the beam selections wherein the preset condition in the second set of preset conditions comprises a quality threshold and/or a time window, wherein within the time window, the receiving end performs beam monitoring and determines whether a beam quality is lower than the quality threshold.
However, according to Claim 1, the fourth configuration set is optional and not selected in this Office Action.

However, according to Claim 1, the fourth configuration set is optional and not selected in this Office Action.
	Regarding claim 20, Nagaraja et al. does not explicitly disclose wherein the third configuration information set comprises a transmission resource configuration information set used for reporting the beam recovery information; wherein a transmission resource in the transmission resource configuration information set comprises at least one of: an uplink transmission antenna resource; an uplink transmission beam resource; an uplink time domain resource; an uplink frequency domain resource; an uplink code domain resource; or an uplink power resource, wherein third configuration information comprises a transmission manner configuration information set used for reporting the beam recovery 
However, according to Claim 1, the fourth configuration set is optional and not selected in this Office Action.
	Regarding claim 26, Nagaraja et al. further discloses determining, by the receiving end, second configuration information used for the beam selection according to the configuration information set; and when a new beam needs to be selected, performing, by the receiving end, the beam selection according to the second configuration information (paragraphs 0086 and 0088 [Additionally, the configuration may be transmitted using a system information broadcast; one or more reference signals associated with a set of downlink beams]).
	Regarding claim 29,  Nagaraja et al. further discloses wherein the receiving end determines content of the beam recovery information according to at least one of: a configuration signaling of the transmitting end (See Figure 4 [Configuration Signaling]); a radio resource control (RRC) state; a configuration of a reporting manner for the beam recovery information; a beam recovery mode; a configuration of a second reference pilot resource set; a configuration of a first reference pilot resource set; a transmission configuration of a control channel; a measurement result of beam monitoring; a quality of a selected beam; a system duplex manner; or a configuration of an uplink control channel.
	Regarding claim 34, Nagaraja et al. does not explicitly disclose wherein the fourth configuration information comprises configuration information of a first set of preset conditions used for the beam selection and/or reporting the beam recovery information, wherein a preset condition in the first set of preset conditions is used by the receiving end to perform the beam quality monitoring, wherein the first set of preset conditions comprises a quality threshold and/or a time window, wherein the quality threshold is used for determining to perform the beam selection and/or beam reporting, wherein the time window is used for a transmit beam quality detection or a beam pair link, BPL, quality detection.
However, according to Claim 25, the fourth configuration set is optional and not selected in this Office Action.
	Regarding claim 38, Nagaraja et al. does not explicitly disclose wherein the fourth configuration information comprises configuration information of a second set of preset conditions used for the beam selection, wherein a preset condition in the second set of preset conditions is used by the receiving end to perform the beam selection, wherein the second set of preset conditions comprises a quality threshold and/or a time window, wherein the receiving end determines whether to report the beam 
However, according to Claim 25, the fourth configuration set is optional and not selected in this Office Action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagaraja et al. (US 2018/0234960).
Regarding claim 27, Nagaraja et al. further discloses determining, by the receiving end, configuration information for reporting the beam recovery information according to the configuration information set (see Figure 4); and when the beam recovery information needs to be reported, reporting, by the receiving end, the beam recovery information according to the third configuration information, wherein the beam recovery information comprises beam indication information and/or receiving end indication information (paragraph 0092 [UE 115-c may determine an identity of one or more downlink beams from base station 105-b and include an indication of the identity as part of the beam recovery message]).
Nagaraja et al. does not explicitly disclose a third configuration, however, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to recognize a UE could be send multiple recovery configurations wherein the BS could indicate which recovery configuration to use.  The motivation for this is to send a broadcast recovery configurations.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER T WYLLIE whose telephone number is (571)270-3937.  The examiner can normally be reached on 4pm-11:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on (571)272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER T WYLLIE/Examiner, Art Unit 2465